Citation Nr: 1752138	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-05 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to May 1972, with subsequent Army Reserve service including periods of active duty for training (ACDUTRA).  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 Central Office hearing in Washington, DC and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  A July 2004 RO decision denied reopening of the Veteran's previously denied claim of entitlement to service connection for a right knee disability.  The Veteran was notified of this determination in a July 2004 letter, which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the July 2004 RO decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2004 RO decision that denied reopening the Veteran's previously denied claim of entitlement to service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  New and Material Evidence - Right Knee  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

A July 2004 rating decision denied reopening of the Veteran's previously denied claim of entitlement to service connection for a right knee disability, as the evidence of record failed to document an in-service right knee injury or a right knee disability that was etiologically related to active service.  The Veteran was notified of this determination in a July 2004 letter, which included an explanation of his appeal rights.  The Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the July 2004 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final July 2004 rating decision, evidence added to the record includes the Veteran's January 2012 lay statement regarding a March 1985 right knee injury resulting from a fall during a period of ACDUTRA, a January 2012 buddy statement which consistently reports the Veteran's March 1985 in-service right knee injury, and the Veteran's May 2017 hearing testimony, including regarding the same reported in-service knee injury.  Such lay evidence is both new and material in that it was not of record at the time of the prior final RO decision, and it relates to a material element of the Veteran's claim, namely the presence of an in-service event or injury; moreover, the credibility of such lay evidence is presumed for the purposes of considering the Veteran's claim to reopen.  See Justus, 3 Vet. App. 510.  As this evidence submitted since the prior final July 2004 RO decision constitutes new and material evidence, the claim of entitlement to service connection for a right knee disability must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received; therefore, the Veteran's claim of entitlement to service connection for a right knee disability is reopened.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a right knee disability; however, further development is warranted prior to adjudication of the Veteran's reopened claim.  

The Veteran's January 2012 lay statement, a January 2012 buddy statement, and the Veteran's May 2017 hearing testimony each report a March 1985 in-service right knee injury resulting from a fall off a porch during a period of ACDUTRA.  Additionally, the Veteran has reported that he re-injured his right knee on a subsequent period of ACDUTRA in approximately 1993 during an obstacle course; this is consistent with a similar report documented within an August 1993 service treatment record at the time of his right knee arthroscopy.  

Notably, a January 1985 personnel record documents the Veteran's Army Reserve orders to annual training through March 1985, which is consistent with the lay reports discussed above.  However, there are no additional service treatment records from this period of ACDUTRA within the claims file, and it is unclear whether the RO made sufficient efforts to obtain such records in the past.  In any event, based upon the evidence discussed above, the Board finds that the RO should attempt to obtain the Veteran's outstanding relevant Army Reserve records upon remand, including those related to the Veteran's reported initial right knee injury while serving on ACUDTRA in March 1985.  See 38 C.F.R. § 3.159(c)(2) (2014).  

Additionally, service treatment records within the claims file document a September 1992 report of medical history that notes a prior right knee operation for arthritis, with ongoing complaints of right knee swelling.  In May 1993, the Veteran complained of a painful right knee; he noted a right knee operation the previous year, and an x-ray documented mild arthritic changes.  In August 1993, the Veteran underwent a diagnostic right knee arthroscopy which revealed an old medial meniscal tear, an old complete anterior cruciate ligament (ACL) tear, and degenerative changes of the right knee; the physician noted that the Veteran's acute right knee pain was superimposed on his chronic degenerative type symptoms.  Finally, October 1993 service treatment records document his advanced right knee arthritis.  Subsequent private treatment records document the Veteran's right knee arthralgia and osteoarthritis which required a total right knee replacement surgery in September 2011.  

Given the evidence of in-service complaints of right knee problems, including arthritis, with progressive right knee problems leading to an eventual right knee replacement, the Board finds that following the above development with respect to the Veteran's service treatment records, the Veteran should then be afforded a VA examination regarding his claim of entitlement to service connection for a right knee disability.  See 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate records repository to obtain the Veteran's full service treatment records from his Army Reserve service, including a period of ACDUTRA from January 1985 to March 1985.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2017) regarding records requests from Federal facilities.  All records or responses received should be associated with the claims file.  

2.  Following the above development, schedule the Veteran for a VA examination regarding his claim of entitlement to service connection for a right knee disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and all necessary testing should be conducted.  

In particular, the VA examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current right knee disability which is etiologically related to his active service.  

In rendering the requested opinion, the examiner must properly consider all relevant evidence of record, including service treatment records (including those obtained as a result of the above development) and the credible lay evidence of record regarding a March 1985 right knee injury after a fall and a 1993 right knee injury on an obstacle course.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

3.  Following the above development, readjudicate the Veteran's claim on appeal.  If the benefits sought are not fully granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


